        Case 1:20-cv-01517-SCJ Document 23 Filed 04/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SARA CARTER, ET.AL.,                  )
                                      )
      Plaintiffs,                     )            CIVIL ACTION FILE NO.
                                      )
v.                                    )            1:20-CV-01517-SCJ
                                      )
                                      )
BRIAN KEMP, ET.AL.,                   )
                                      )
      Defendants.                     )

                           AMENDED COMPLAINT

      Defendant Kemp has brought to Plaintiffs’ attention that they inadvertently

requested declaratory and injunctive relief against Kemp in his individual capacity.

They therefore amend their complaint by restating the complaint in its entirety, but

amending paragraphs 51 and 52 to seek declaratory and injunctive relief against

Kemp in his official capacity.

                                      /s/ John R. Monroe
                                      John R. Monroe
                                      John Monroe Law, P.C.
                                      Attorney for Plaintiff
                                      156 Robert Jones Road
                                      Dawsonville, GA 30534
                                      678-362-7650
                                      jrm@johnmonroelaw.com
                                      State Bar No. 516193


                                          1
